                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

HASSAN WILLIAMS,                    :
               Petitioner,          :
                                    :
            v.                      :                    No. 2:15-cv-06066
                                    :
MARK GARMAN;                        :
THE DISTRICT ATTORNEY OF THE        :
COUNTY OF PHILADELPHIA; and         :
THE ATTORNEY GENERAL OF THE         :
STATE OF PENNSYLVANIA,              :
                  Respondents.      :
____________________________________

                                    OPINION
             Report and Recommendation, ECF No. 38—Approved and Adopted

Joseph F. Leeson, Jr.                                                        March 4, 2019
United States District Judge

   I.       INTRODUCTION

         Petitioner Hassan Williams filed a petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254, challenging his December 2008 conviction in the Philadelphia County Court of

Common Pleas for first-degree murder, robbery, criminal conspiracy, and possession of an

instrument of crime. ECF No. 1. United States Magistrate Judge Henry S. Perkin issued a Report

and Recommendation (“R&R”) recommending that the habeas corpus claims be denied. ECF

No. 38. Williams has filed objections to the R&R. ECF No. 45. After de novo review, this

Court adopts the R&R and denies habeas relief.


   II.      LEGAL STANDARD—R&R with Objections

         When objections to a report and recommendation have been filed under 28 U.S.C. §

636(b)(1)(C), the district court must make a de novo review of those portions of the report to

which specific objections are made. 28 U.S.C. § 636(b)(1)(C); Sample v. Diecks, 885 F.2d 1099,

                                                 1
                                              030419
1106 n.3 (3d Cir. 1989). “District Courts, however, are not required to make any separate

findings or conclusions when reviewing a Magistrate Judge’s recommendation de novo under 28

U.S.C. § 636(b).” Hill v. Barnacle, 655 F. App’x. 142, 147 (3d Cir. 2016). The “court may

accept, reject, or modify, in whole or in part, the findings and recommendations” contained in

the report. 28 U.S.C. § 636(b)(1)(C).


    III.      ANALYSIS

           Magistrate Judge Perkin has written a thorough and well-reasoned R&R and recommends

that Williams’s habeas claims be denied. This Court has conducted de novo review and writes

separately only to address Williams’s objections, which are overruled for the reasons discussed

below. Magistrate Judge Perkin’s R&R is approved and adopted in all other respects.


    A. Williams’s Objections to Procedurally Defaulted Claims

           In his R&R, Magistrate Judge Perkin found that five of the nine claims in Williams’s

habeas petition are procedurally defaulted. These include Williams’s claims that: police obtained

his confession in violation of Miranda 1 (Ground 1), his statement to police was coerced (Ground

2), his trial counsel provided ineffective assistance (Ground 3), 2 the identification evidence was

insufficient to support his conviction (Ground 4), and the crime “lacked substantiation” (Ground

9). Additionally, Magistrate Judge Perkin found that each of these procedurally defaulted claims

is meritless. See R&R 23 (Ground 1), 26 (Ground 2), 29 (Ground 3), 31-32 (Ground 4), 45

(Ground 9).




1
         Miranda v. Arizona, 384 U.S. 436 (1966).
2
         Magistrate Judge Perkin first found that this claim is undeveloped and unreviewable and,
in the alternative, procedurally defaulted, as Williams did not raise the issue of trial counsel’s
failure to investigate in his PCRA petition. R&R 29.
                                                   2
                                                030419
        Williams objects to Magistrate Judge Perkin’s conclusions with respect to four of his five

procedurally defaulted claims: Miranda violations (Ground 1), coerced statements to police

(Ground 2), sufficiency of identification evidence (Ground 4), and that the crime “lacked

substantiation” (Ground 9). Williams admits that he did not present these claims on direct appeal

or in his PCRA petition but argues that his trial/appellate counsel and PCRA counsel were

ineffective for failing to raise the issues he now presents in his habeas petition, creating “a

layered ineffective assistance of counsel claim.” Pet. 1-3. Williams asserts that a decision by this

Court to reject his claims as procedurally defaulted “would result in a fundamental miscarriage

of justice.” Pet. 3. 3

        Williams does present three layers of claims in his petition and objections:


        (1) The four substantive claims in his habeas corpus petition that he claims are

             reviewable;

        (2) Ineffective assistance of trial/appellate counsel for failing to raise the substantive

             claims on direct appeal;

        (3) Ineffective assistance of PCRA counsel.


As Magistrate Judge Perkin concluded and Williams seems to admit, his first layer of claims is

procedurally defaulted. Williams suggests that the ineffective assistance of counsel claims, the

second and third layers, can excuse the procedural default of the first layer of claims.

        Williams is incorrect. As far as the third layer of claims, ineffective assistance in state

postconviction proceedings, such as PCRA proceedings, ordinarily does not qualify as cause to

excuse a procedural default. See Coleman v. Thompson, 501 U.S. 722 (1991). As Magistrate

3
       Williams attributes his trial/appellate counsel’s allegedly deficient performance to a
lawsuit his counsel filed in April 2008 seeking fairer compensation for court-appointed defense
attorneys and attaches a newspaper article about the lawsuit. Pet. 3, 5-6.
                                                  3
                                               030419
Judge Perkin recognized, ineffective assistance by a prisoner’s state postconviction counsel

establishes cause to overcome procedural default only where the underlying procedurally

defaulted claim alleges ineffective assistance of trial counsel. Davila v. Davis, 137 S. Ct. 2058,

2062–63 (2017) (holding that Martinez exception “treats ineffective assistance by a prisoner’s

state postconviction counsel as cause to overcome the default of a single claim—ineffective

assistance of trial counsel—in a single context—where the State effectively requires a defendant

to bring that claim in state postconviction proceedings rather than on direct appeal”). Because

none of the procedurally defaulted claims about which Williams objects allege ineffective

assistance of trial counsel, the alleged ineffectiveness of his PCRA counsel does not excuse the

procedural default of those claims.

       Williams also suggests that his second layer of claims, the ineffective assistance of his

counsel on direct appeal, can establish cause for the procedural default of his first-layer

substantive claims. Ineffective assistance of counsel on direct appeal can establish cause for

procedural default. Coleman, 501 U.S. at 753-54; see also Martinez v. Ryan, 566 U.S. 1, 11

(2012) (“[A]n attorney’s errors during an appeal on direct review may provide cause to excuse a

procedural default; for if the attorney appointed by the State to pursue the direct appeal is

ineffective, the prisoner has been denied fair process and the opportunity to comply with the

State’s procedures and obtain an adjudication on the merits of his claims.”). However, to excuse

procedural default of an underlying claim, a claim of ineffective assistance of direct appeal

counsel must have been exhausted itself and may not be procedurally defaulted. See Edwards v.

Carpenter, 529 U.S. 446, 448 & 451-453 (2000) (holding that “a federal habeas court is barred

from considering an ineffective-assistance-of-counsel claim as ‘cause’ for the procedural default

of another claim when the ineffective-assistance claim has itself been procedurally defaulted”



                                                 4
                                              030419
and when the petitioner cannot “satisfy the cause-and-prejudice standard with respect

to that claim”) (italics in original). Moreover, the ineffective assistance of direct appeal counsel

claim must rise to the level of a constitutional deprivation under Strickland v. Washington, 466

U.S. 668 (1984). United States v. Mannino, 212 F.3d 835, 840 (3d Cir. 2000) (citing Coleman).

       This Court need not decide whether Williams exhausted his claim that his counsel on

direct appeal was ineffective for failing to raise the underlying issues he now raises on habeas

because his ineffective assistance claim is meritless, and thus cannot establish cause for excusing

the procedural default of his habeas claims. 4 An attorney’s failure to raise a meritless argument

does not establish ineffective assistance. United States v. Bui, 795 F.3d 363, 366-67 (3d Cir.

2015). Williams claims that his direct appeal counsel was ineffective because he did not raise the

claims in Grounds 1, 2, 4, and 9 of his habeas petition. However, Magistrate Judge Perkin

concluded that the claims in Grounds 1, 2, 4, and 9 were meritless. Williams does not challenge

these conclusions and this Court agrees with Magistrate Judge Perkin’s analysis of the substance

of the habeas claims. Therefore, Williams’s counsel on direct appeal was not ineffective for

failing to raise these meritless claims, and the procedural default of those claims cannot be

excused because of ineffective assistance of direct appeal counsel. See Saunders v. Asure, No.

1:CV-13-3056, 2015 WL 7776627, at *9 (M.D. Pa. Dec. 3, 2015) (holding that petitioner could


4
        With respect to exhaustion, it does appear that Williams’s PCRA counsel raised at least
some of the same arguments about the ineffective assistance of direct appeal counsel that
Williams now presents to this Court. For example, Williams’s PCRA petition asserted that his
trial and direct appeal counsel was ineffective for inadvertently waiving the issue of whether the
trial court violated Williams’s Fifth Amendment rights when it allowed the prosecution to
mention Williams’s refusal to have his statement to the police videotaped. See State Court
Record, Petitioner’s Amended Memorandum of Law in Support of His Motion for Post
Conviction Relief 16-17. This parallels Williams’s objection that his counsel on direct appeal
was ineffective for failing to raise his claim in Ground 1 that the trial court allowed mention of
his refusal for a taped interview. Yet this Court need not determine whether Williams’s PCRA
petition “fairly presented” all the grounds for Williams’s ineffective assistance of direct appeal
counsel argument because, as discussed below, the argument lacks merit.
                                                  5
                                               030419
not establish cause for procedural default based upon counsel’s failure to raise a meritless

argument); Zeyon v. Pitkins, No. CIVA09-2886, 2010 WL 1135728, at *7 n.9 (E.D. Pa. Mar. 1,

2010) (denying evidentiary hearing because petitioner’s claim was procedurally defaulted and he

could not establish cause based upon attorney’s failure to raise meritless argument), report and

recommendation adopted, No. CIV.A. 09-2886, 2010 WL 1068179 (E.D. Pa. Mar. 17, 2010)

(same).

          Moreover, even if the claims were not procedurally defaulted Magistrate Judge Perkin’s

ultimate conclusion remains—they are meritless. Williams is not entitled to relief on Counts 1, 2,

4, and 9 of his petition.


    B. Williams’s Miller Objection

          In Ground 8 of his petition, Williams argues that his sentence of life imprisonment

without parole was cruel and unusual punishment that entitles him to habeas relief under Miller

v. Alabama, 132 S. Ct. 2455 (2012). Magistrate Judge Perkin recognized that although Miller

held that mandatory life without parole for those under the age of eighteen at the time of their

crime violates the Eighth Amendment, see 132 S.Ct. at 2474, Williams was nineteen years and

nine months old at the time of his crime, so Miller does not entitle him to relief. R&R 42-43.

          In his objections, Williams recognizes that he was over nineteen years old at the time he

committed his crime, but argues that Miller should apply regardless because he is “similarly

situated to the beneficiaries of the Miller and Montgomery decisions in all relevant respects, but

for the arbitrariness of the legal age of maturity.” Objs. 10. Williams contends that “science has

already shown, and proven that, Petitioner’s brain is not fully developed until he [reaches] the

age of maturity at 25 years old,” and that the “combined effect” of his youth, childhood and




                                                  6
                                               030419
adolescent abuse, and “lack of intent to kill” reduce his culpability and bring him within the class

of defendants protected by Miller. Id.

       Williams makes a similar argument to the petitioner in Leafey v. Kerestes, who was

twenty-one at the time of his crime. No. CIV. 14-3009, 2014 WL 5823067, at *3 (E.D. Pa. Nov.

7, 2014). The petitioner argued that because “science indicates that the brain continues to mature

into the early twenties,” Miller therefore created a class of individuals protected by the Eighth

Amendment “beyond the age of 17 up to the age of 25.” The court rejected this argument and

observed that the Supreme Court limited its holding in Miller to juveniles under the age of 18 at

the time of their crimes. Id. See also Adkins v. Wetzel, 2014 WL 4088482, at *5 (E.D. Pa. Aug.

18, 2014) (“Presumably aware that the definition of ‘juvenile’ or ‘child’ may vary from state to

state, the Supreme Court [in Miller] drew a bright line at eighteen years of age). Williams argues

that this Court should expand Miller and not simply apply it; however, district courts within the

Third Circuit routinely reject similar arguments. See Prather v. Gilmore, No. 1:18-CV-973, 2019

WL 247397, at *3 (M.D. Pa. Jan. 17, 2019) (citing Pritchard v. Wetzel, 2014 WL 199907, *3

(E.D. Pa. Jan. 16, 2014) (collecting cases)). Indeed, rejecting Miller’s bright line rule in favor of

balancing various factors affecting a petitioner’s culpability lies beyond the discretion of this

Court. Williams’s objection is overruled.




                                                  7
                                               030419
   IV.      CONCLUSION


         After de novo review of the habeas corpus petition and supporting briefs, the complete

federal and state court records, the R&R, and Williams’s objections to the R&R, and for the

reasons set forth herein, the R&R is approved and adopted. Williams’s objections to the R&R

are overruled, his requests for discovery and an evidentiary hearing are denied, and his habeas

petition is denied. A separate Order follows.



                                                      BY THE COURT:




                                                     /s/ Joseph F. Leeson, Jr.____________
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Judge




                                                   8
                                                030419
